DETAILED ACTION
1.	This action is in response to Patent Board Decision received 2/10/2021.  Examiner was affirmed with regards to claims 1-4 and 6 and therefore those claims are cancelled since no reply was received from the applicant. Claims 7 and 9-11 are allowed since the rejection was withdrawn in the examiner’s answer.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 7, but more specifically, a method of mounting a cooling module to a frame of a motor in which there is an access door located on the bottom of a cooling fan shroud for a user to reach through the shroud in order to swivel the fan shroud encasing from a stowed position to an operating position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        5/17/2021